Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Response to Amendment
Applicant’s arguments filed 07/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would recognize combining Fukushima et al., with Tomita et al., in order to achieve a novel liquid crystal cell substrate . 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 6,287,649) in view of Tomita et al. (US 2009/0027612); further in view of Nakao et al. (US 6,452,650).
Regarding claim 1, Fukushima et al. (figures 1-2) discloses an electrically controllable device having a scattering which is variable by liquid crystals comprising a stack of layers in this order:  
a first electrode (33) comprising a first electrically conductive layer, 
 an electroactive layer containing liquid crystals, alternating reversibly between a scattering state and a transparent state, by application of an alternating electric field, the active layer having a micronic thickness To;
a second electrode (52) comprising a second electrically conductive layer, 
the electroactive layer being visible by transparency on a side of the first electrode or on a side of the second electrode, or both, 
wherein the first transparent polymeric barrier layer carries the first electrode on a first main exterior face oriented on a side opposite the electroactive layer or the first electrode is on a first main internal face of a first dielectric substrate oriented toward the electroactive layer, and 
wherein the second optional polymeric barrier layer carries the second electrode on a second main exterior face oriented on the side opposite the electroactive layer or the second electrode is on a second main internal face of a second dielectric substrate oriented toward the electroactive layer.  
Fukushima et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Fukushima et al. is silent regarding the thicknesses of the alignment layers.  Tomita et al. (figures 3(a)) discloses wherein the stack comprises, between the first electrode and the electroactive layer, a first transparent polymeric barrier layer (26; 0.01 to 5 mu.m; see at least paragraph 0121) with a thickness of T1 and optionally, between the second electrode and the electroactive layer, a second transparent polymeric barrier layer (26; 0.01 to 5 mu.m;) with a thickness of T2, wherein the thickness T1 of the first transparent polymeric barrier layer is at least 1 mu.m, and TI + T2 being at most 40 mu.m (see at least paragraph 0121).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the alignment layers as taught by Tomita et al. in order to achieve a novel liquid crystal cell substrate which has excellent optically compensating ability, and is capable of widely expanding viewing angle when applied to an Tomita et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.

Fukushima et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Fukushima et al. is silent regarding the spacers.  Nakao et al. (figures 5-6) teaches the plurality of spacers arranged within the electroactive layer and spaced apart from one another to define the micronic thickness of the electroactive layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacers as taught by Nakao et al. in order to effectively maintain the cell gap between the substrates.
Regarding claim 2, Fukushima et al. (figures 1-2) discloses wherein the first polymeric barrier layer is a first transparent film based on polymeric material chosen from a polyester, a polycarbonate, a polyolefin, a polyurethane, a polyamide, a polyimide or a fluoropolymer.  
Regarding claim 3, Fukushima et al. (figures 1-2) discloses wherein the first transparent polymeric barrier layer is a transparent film with a  thickness TI of at most 25 mu.m and the second polymeric layer is absent (32).  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.

Regarding claim 4, Fukushima et al. (figures 1-2) discloses wherein the first polymeric wherein the first transparent polymeric barrier layer is a transparent film with a  thickness TI of at most 20 mu.m and the second polymeric layer is a transparent film with a  thickness T2 of at most 20 mu.m.  
Regarding claim 5, Fukushima et al. (figures 1-2) discloses wherein the first dielectric substrate is transparent and carries the first electrode and the first polymeric barrier layer chosen from the following polymers: polyacrylate, polyester, polyurethane, polyamide, polyethylene, polyalcohol, polyvinylpyrrolidone, polycarbonate, polystyrene, cellulose polymer or synthetic latex.  
Regarding claim 6, Fukushima et al. (figures 1-2) discloses wherein the first dielectric substrate is transparent and carries the first electrode which is transparent and is chosen from a first glass sheet or a first transparent polymeric sheet with on the side of the first external face opposite the first internal face an optional hard coat.  
Regarding claim 9, Fukushima et al. (figures 1-2) discloses wherein the first polymeric barrier layer is a first film carrying the first electrode and optionally the second polymeric barrier layer is a second film carrying the second electrode.
Regarding claim 18, Fukushima et al. (figures 1-2) discloses wherein the first polymeric barrier layer is a first transparent film and the second polymeric barrier layer is a second transparent film; 
Claims 7, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Tomita et al. and Nakao et al.; further in view of Ishikura et al. (US 6,219,125).
Regarding claim 7, Fukushima et al. as modified by Tomita et al. and Nakao et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. is silent regarding wherein the first electrode is mineral and the device comprises, between the first electrode and the first transparent polymeric barrier film, a transparent and polymeric adhesion layer which is electrically conductive or which is dielectric and with a thickness T3 of at most 10 mu.m.  Ishikura et al. (figures 5-6) teaches wherein the first electrode is mineral and the device comprises, between the first electrode (12) and the first transparent polymeric barrier film (15a,; figure 6), a transparent and polymeric adhesion layer (13) which is electrically conductive or which is dielectric and with a thickness T3 of at most 10 mu.m.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer as taught by Ishikura et al. in order to improve an adhesiveness between the electrodes and an autoxidizing property of the electrodes while ensuring a good electrical connection state.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.

Regarding claim 10, Fukushima et al. as modified by Tomita et al. and Nakao et al. discloses the limitations as shown in the rejection of claim 9 above.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. is silent regarding a first additional Ishikura et al. (figures 5-6) teaches a first additional transparent sheet, polymeric or made of glass, bonded to the first electrode by a first transparent dielectric adhesive layer or by a thermoplastic lamination interlayer (11-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer as taught by Ishikura et al. in order to improve an adhesiveness between the electrodes and an autoxidizing property of the electrodes while ensuring a good electrical connection state.
Regarding claim 19, Ishikura et al. (figures 5-6) teaches wherein the first transparent dielectric adhesive layer is an optically clear adhesive.
Claims 8, 12-13, 16. 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Tomita et al. and Nakao et al.; further in view of Friedman et al. (US 2012/0088101).
Regarding claim 8, Fukushima et al. as modified by Tomita et al. and Nakao et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. is silent regarding wherein the first dielectric substrate is a first glass sheet which is, on the side of the first external face opposite the first internal face, laminated via a thermoplastic lamination interlayer with another glass sheet.  Friedman et al. teaches wherein the first dielectric substrate is a first glass sheet which is, on the side of the first external face opposite the first internal face, laminated via a thermoplastic lamination interlayer with another glass sheet (see at least paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer as taught by Friedman et al. in order to achieve cost 
Regarding claim 12, Friedman et al. teaches a laminated glazing comprising: - a first additional glass sheet, - a thermoplastic lamination interlayer, - a second additional glass sheet or a plastic sheet, wherein main internal faces of the first and second additional glass sheets face one another, the stack being between the main internal faces (see at least paragraph 0025).  
Regarding claim 13, Friedman et al. teaches a glazing and wherein the stack forms a strip over a portion of a main face of said glazing (see at least paragraph 0025).  
Regarding claim 16, Friedman et al. teaches the glazing is a glazed door, a shop window or display case, a partition, a glazed portion of street or household furniture and/or forms part of a double or triple glazing (see at least paragraph 0025).  
Regarding claim 16, Friedman et al. teaches wherein the glazing is a laminated or bent glazing, or both.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Tomita et al. and Nakao et al.; further in view of Gibbons et al. (US 2001/0018099).
Regarding claim 11, Fukushima et al. as modified by Tomita et al. and Nakao et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. is silent regarding wherein the first polymeric barrier layer is tinted. Gibbons et al. teaches wherein the first polymeric barrier layer is tinted (see at least paragraph 0127).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric Gibbons et al. in order to improve the display contrast of the display device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Friedman et al. and Tomita et al. and Nakao et al.; further in view of Gibbons et al. (US 2001/0018099).
Regarding claim 14, Fukushima et al. as modified by Tomita et al. and Nakao et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. is silent regarding a laminated glazing.  
Friedman et al. (figures 5-6) teaches wherein a laminated glazing, and wherein the stack is between first and second glazings of the laminated glazing and forms a peripheral strip over an upper portion of the laminated glazing, (see at least paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive layer as taught by Friedman et al. in order to achieve cost effective and efficient fire-screen glazings and related fire-screen products due to the thermoplastic polyurethane polymer material and the sulfur containing thermoplastic polymer materials.
In addition, Gibbons et al. teaches an external edge face of the stack being masked from the outside by a first opaque peripheral layer on the exterior glazing, or an internal edge face of the stack being masked from the inside by a second opaque peripheral layer on the interior glazing (see at least paragraph 0127).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric barrier layer as taught by Gibbons et al. .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Nakao et al. and Tomita et al. and Friedman et al.; further in view of Gibbons et al. (US 2001/0018099).
Regarding claim 15, Fukushima et al. as modified by Tomita et al. and Nakao et al. and Friedman et al. teaches the glazing is laminated and is chosen from a glazing of an automobile or rail or nautical vehicle.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. and Friedman et al. is silent regarding wherein the glazing is laminated and is bent. Nadaud et al. teaches the glazing is laminated and is bent and is chosen from a glazing of an automobile or rail or nautical vehicle (see at least paragraph 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing as taught by Nadaud et al. in order to increase the degree of crystallization of said thin film while keeping it continuous and without a step of melting said thin film.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Tomita et al. and Nakao et al.; further in view of Allen et al. (US 2003/0090012).
Regarding claim 17, Fukushima et al. as modified by Tomita et al. and Nakao et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Fukushima et al. as modified by Tomita et al. and Nakao et al. is silent regarding wherein the polymeric material is a polyethylene terephthalate or a polyethylene naphthalate. Allen et al. teaches wherein the polymeric material is a polyethylene terephthalate or a polyethylene naphthalate (see at least paragraph 0066).  Therefore, it would have been obvious to one of ordinary skill in the Allen et al. in order to improve alignment of the liquid crystal molecules.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871